Citation Nr: 0726824	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for 
acromioclavicular separation, left acromioclavicular joint, 
bursitis, left shoulder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right wrist injury with mild carpal tunnel syndrome, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
an injury to the right patella with chondromalacia, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for restrictive 
lung disease, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for residuals of 
right ankle Achilles tendon insertion spurs.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

9.  Entitlement to service connection for cervical spine 
whiplash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's acromioclavicular separation, left 
acromioclavicular joint, bursitis, left shoulder (minor) is 
not manifested by ankylosis, or by a limitation of arm motion 
to 25 degrees from the side, or by impairment of the humerus 
or clavicle or scapula. 

2.  The veteran's residuals of a right wrist injury, mild 
carpal tunnel syndrome are not manifested by moderate 
incomplete paralysis of the right median nerve.

3.  The veteran's residuals of an injury to the right patella 
with chondromalacia are not manifested by limitation of 
flexion to 30 degrees, by a limitation of extension, or by 
cartilage abnormality.

4.  Neither a Forced Vital Capacity (FVC) of 65 to 74 percent 
predicted, nor a Diffusion Capacity of the Lungs for Carbon 
Monoxide by Single Breadth Method (DLCO (SB)) of 56 to 65 
percent predicted due to restrictive lung disease is shown.

5.  Residuals of right ankle Achilles tendon insertion spurs 
are not productive of moderate limitation of motion with no 
functional loss due to pain or other pathology.

6.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty, and there is no competent medical evidence 
that hypertension is related to active duty service.

7.  Headaches are not shown by competent medical evidence to 
have a nexus to service.

8.  The veteran does not have TMJ.

9.  The veteran does not have cervical spine whiplash.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for acromioclavicular separation, left acromioclavicular 
joint, bursitis, left shoulder (minor) have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.42, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, and 
5203 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right wrist injury, mild carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, 4.124a, Diagnostic Code 
5215-8515 (2006).

3.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the right patella with 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5019 (2006).

4.  The criteria for a rating in excess of 10 percent for 
restrictive lung disease are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.97, 
Diagnostic Code 6825 (2006).

5.  The criteria for a compensable rating for residuals of a 
right ankle Achilles tendon insertion spurs have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5271 (2006).

6.  Hypertension was not incurred or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

7.  Headaches were not incurred in, or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

8.  TMJ was not incurred in, or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304 (2006).

9.  Cervical spine whiplash was not incurred in, or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2002 and January 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

II.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Traumatic arthritis is rated under Diagnostic Code 5010 based 
on the criteria contained in Diagnostic Code 5003.  38 C.F.R. 
§ 4.71 (2006).  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability and 
incoordination.

A.  Acromioclavicular separation, left acromioclavicular 
joint, bursitis left shoulder

Background

At his October 2002 VA examination, the veteran reported 
increased pain with cold and damp weather, also a 
popping/grinding sensation in his shoulder and stated that 
his shoulder felt loose.  The veteran rated the shoulder pain 
daily on a scale of 3/10 in severity; however, when he had 
episodes of flare-up, he rated it as an 8/10 in severity, 
occurring approximately three times a week and lasting for 
several hours.  The pain was caused by lifting above his head 
and prolonged use of the shoulder, relived with ice and 
Motrin.  The veteran indicated that his shoulder condition 
mainly limited his recreational activities.  It was noted 
that the veteran has had no surgery and has had one episode 
of dislocation in 1997; however, he has not had recurrent 
episodes of recurrent subluxation.

The veteran reported tenderness to palpation along the joint 
line of the posterior aspect of the shoulder.  He had flexion 
to 180 degrees, extension to 50 degrees, abduction to 80 
degrees, and adduction to 50 degrees.  Internal rotation was 
to 90 degrees and external rotation to 90 degrees.  The 
assessment noted left shoulder acromioclavicular joint 
separation per x-ray and left shoulder sprain/strain.

Criteria and analysis

The veteran's left shoulder disability was service connected 
by a rating decision in November 1998.  The veteran filed for 
an increased rating in September 2002 and by a rating 
decision dated January 2003, the evaluation was increased to 
20 percent.  This rating has remained in effect since.

The veteran's left shoulder disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5203.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  The Board further notes 
that, under the laws administered by VA, a distinction is 
made between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the veteran's left 
shoulder is considered the minor upper extremity.

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5201, 5202, or 5203.  
Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation, which is not present in the case at hand.

Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level.  Limitation of motion to 
midway between the side and shoulder level warrants a 20 
percent evaluation for the minor shoulder.  Limitation of 
motion to 25 degrees from the side warrants a 30 percent for 
the minor shoulder.  38 C.F.R. § 4.71a, Code 5201.

With regard to the minor upper extremity provisions of 
Diagnostic Code 5202, a 20 percent evaluation is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 evaluation is also 
warranted for frequent or infrequent episodes of dislocation 
of the scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

A 20 percent rating is the maximum rating provided for under 
38 C.F.R. § 4.71a, Diagnostic Code 5203; hence, consideration 
of this diagnostic code would not allow for a higher rating.

Based on this evidence, the Board finds that an increased 
evaluation is not warranted for the veteran's left shoulder 
under any other potentially applicable diagnostic code.  In 
order to warrant a rating in excess of 20 percent the 
veteran's disability must be manifested by a limitation of 
arm motion to 25 degrees from the side (Diagnostic Code 
5202); or by fibrous union of the humerus (Diagnostic Code 
5202).

The veteran denied recurrent episodes of recurrent 
subluxation during the VA examination.  There was no evidence 
of a marked deformity of the humerus or frequent dislocations 
of the scapulohumeral joint to warrant an increased 
evaluation under Diagnostic Code 5202.

For a rating above 20 percent under Diagnostic Code 5201, 
range of motion of the left arm must be limited to a point no 
more than 25 degrees from the veteran's side.  That is 
clearly not the case here.  The 20 percent rating assigned 
takes into account the effects of pain on use of the left 
shoulder, as if the left arm could not be lifted beyond the 
shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 2002 (1995).  Range of motion on the 
latest VA examination showed flexion to 180, extension to 50 
degrees, abduction to 80 degrees, adduction to 50 degrees, 
internal and external rotation to 90 degrees.  Even when 
considering such factors, one cannot find that left shoulder 
range of motion is so restricted as to approach the level of 
severity required to warrant an increased rating.



B.  A right wrist injury, mild carpal tunnel syndrome

Background

At his October 2002 VA examination, the veteran reported pain 
with cold or damp weather, and decreased wrist strength and 
pain when engaged in load bearing or repetitive motion.  He 
reported occasional swelling and heat, as well as instability 
of the wrist.  

The veteran reported some tenderness to palpation over the 
dorsum of the wrist.  There was a negative Phalen's and 
Tinel's sign.  Dorsiflexion was to 60 degrees, palmar flexion 
was to 60 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 30 degrees.  His strength was noted as 5/5 and 
equal when comparing wrists.  Mild right wrist carpal tunnel 
syndrome per electromyogram with nerve conduction velocities 
was noted.

Criteria and analysis

The veteran was granted service connection for his right 
wrist disability by a RO decision in November 1998 and was 
granted a noncompensable evaluation effective January 15, 
1998.  The veteran filed his claim for an increase in his 
service connected right wrist disability in September 2002.  
A January 2003 RO decision increased the evaluation to 10 
percent.  This evaluation has remained in effect since. 

The veteran's right wrist disability is currently evaluated 
as 10 percent disabling based upon the criteria established 
for paralysis of the median nerve (carpal tunnel syndrome) 
pursuant to Diagnostic Code 5215-8515.  As the veteran is 
right handed this is his major extremity.

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  This 
degree of limited motion is not shown.

Diagnostic Code 8515 contemplates a 20 percent rating for 
moderate incomplete paralysis of the median nerve.  Notably, 
on examination right wrist strength was 5/5 and equal when 
comparing wrists.  Clearly then there is no evidence of 
moderate incomplete paralysis of this nerve.

Accordingly, an increased rating is not in order. 

C.  Residuals of an injury to the right patella with 
chondromalacia

Background

At an October 2002 VA examination, the veteran reported pain 
with prolonged activity.  He also stated that his knee 
locked, especially when kneeling.  He reported occasional 
swelling, that his knee popped, that the kneecap felt loose, 
and that it sometimes buckled.  The veteran stated the 
symptoms were worse in cold or damp weather.  He reported 
having fluid drained from his knee on several occasions.  He 
occasionally took Motrin for the knee pain.  

He stated his pain was a 4/10 in severity; however when he 
had flare-ups it was 10/10 in severity.  Flare ups 
purportedly occurred four times a week and lasted for three 
to four hours.  The veteran indicated he could not have 
activity for several hours when he had the knee pain and he 
had missed work due to flare-ups.  The veteran used a 
neoprene brace on his knee.  He denied undergoing any knee 
surgery.  

The examination showed some tenderness to palpation over the 
medial aspect of the kneecap.  There was no erythema or 
edema.  The veteran showed flexion to 150 degrees and 
extension to 0 degrees.  There was varus ligamentous laxity.  
There was negative anterior drawer sign and negative 
McMurray's test.  



Criteria and analysis

The veteran was granted service connection for his right knee 
disability by a RO decision in November 1998 and was granted 
a 10 percent evaluation effective January 15, 1998.  The 
veteran filed his claim for an increase in his service 
connected right wrist disability in September 2002.  A 
January 2003 RO decision continued the 10 percent disability 
evaluation.  This evaluation has remained in effect since 
that time. 

The veteran's left knee disability is currently rated for 
bursitis under Diagnostic Code 5019.  Bursitis is to be rated 
under Diagnostic Code 5003 as degenerative arthritis.  38 
C.F.R. § 4.71a (2006).  Under this diagnostic code, the 
disability is rated on the basis of limitation of motion of 
the affected joint.  The criteria for limitation of flexion 
of the leg are found under Diagnostic Code 5260.  A 10 
percent rating is warranted if flexion is limited to 45 
degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260). 

Limitation of extension of the leg is also ratable.  A 
noncompensable rating is warranted if extension is limited to 
5 degrees; a 10 percent rating is warranted if extension is 
limited to 10 degrees, and a 20 percent rating is warranted 
if extension is limited to 15 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  

A full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006).)

Based on the information provided in the October 2002 
examination report, the veteran's current ratings concerning 
his right knee are appropriate and an increase is not 
warranted.  The veteran's range of motion findings do not 
rise to a compensable degree for limitation of flexion or 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Thus, an evaluation in excess of the 10 percent rating 
assigned is not in order.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

The Board notes that separate ratings may be assigned for 
both limitation of flexion and limitation of extension.  
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  However, as 
the veteran's range of motion has been shown to be no worse 
than full extension and flexion to 150 degrees, separate 
ratings are not for application.  

The Board has also considered the applicability of a higher 
rating for the veteran's right knee under other diagnostic 
codes; however, because ankylosis, a dislocated cartilage, 
joint effusion, or impairment of the tibia or fibula have not 
been clinically shown in the right knee, a rating is not in 
order under Diagnostic Codes 5256, 5258, or 5262 (2006).  See 
38 C.F.R. § 4.71a.

Separate ratings may be assigned for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257 
respectively.  See 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-
04, 69 Fed. Reg. 59990 (2004).  However, the evidence of 
record fails to reveal x-ray evidence of arthritis.

D.  Restrictive lung disease

Background

At an October 2002 VA examination, the veteran reported 
increased shortness of breath, particularly with exercise.  
He reported increased respiratory and heart rates with 
exercise.  The veteran had no productive cough, sputum, 
hemoptysis, or anorexia.  He denied any recurrent infections.  
The veteran was not asthmatic, had no hospitalizations, or 
periods of incapacitation secondary to his respiratory 
condition.  

On examination, the lungs were clear to auscultation 
bilaterally.  There were no wheezes or rhonchorous breathe 
sounds noted.  Pulmonary function test showed a FEV1/FEV of 
87 percent, and a forced vital capacity (FVC) of 79 percent.  
The DLCO (SB) was 97 percent of that predicted.  



Criteria and analysis

The veteran was granted service connection for restrictive 
lung disease by a RO decision in November 1998 and granted a 
10 percent evaluation effective January 15, 1998.  The 
veteran filed his claim for an increase in his service 
connected lung disability in September 2002.  A January 2003 
RO decision continued the 10 percent disability evaluation.  
This evaluation has remained in effect since that time. 

The veteran's service-connected restrictive lung disease is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6825.  
Under these criteria, there are two factors used to determine 
the proper evaluation. The factors include the Forced Vital 
Capacity (FVC) and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).

The rating formula for interstitial lung disease (Diagnostic 
Codes 6825 through 6833) provides for the assignment of a 30 
percent rating is warranted where the evidence shows FVC of 
65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-
percent predicted.  A 10 percent rating is warranted where 
the evidence shows FVC of 75- to 80-percent predicted, or; 
DLCO (SB) of 66- to 80-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6833.

Based on the above medical evidence, the Board concludes that 
the veteran does not demonstrate a FVC of 65 to 74 percent 
predicted to warrant the higher 30 percent evaluation.  Based 
on his FVC of 79 percent predicted, the veteran is not 
entitled to a disability evaluation in excess of 10 percent.  
Further, the veteran's DLCO (SB) of 97 percent predicted also 
does not meet the criteria for an evaluation greater than 10 
percent.  

Therefore, the benefit sought on appeal is denied.




E.  Residuals of a right ankle Achilles tendon insertion 
spurs

Background

At an October 2002 VA examination, the veteran reported pain 
and weakness of the ankle, particularly when walking on 
uneven ground and some occasional stiffness.  He reported 
swelling, heat, redness, as well as some giving out of the 
knee.  It was noted the veteran had no particular treatment 
for the knee; he just took Motrin or used heat or ice when he 
had flare-ups.  The veteran stated his usual ankle pain was a 
1/10; however, during flare-ups it was as severe as a 6/10, 
occurring two times a week, lasting for approximately one 
hour.  He stated that flare-ups did not really interfere with 
his work.

The examination showed some tenderness to palpation over the 
bilateral malleoli.  There was no erythema or edema noted.  
The veteran had dorsiflexion to 20 degrees, plantar flexion 
to 40 degrees, inversion to 30 degrees, and eversion to 20 
degrees.  

Criteria and analysis

The veteran was granted service connection for his right 
ankle disability by a RO decision in November 1998 and was 
granted a noncompensable (0 percent) evaluation effective 
January 15, 1998.  The veteran filed his claim for a 
compensable evaluation for his service connected right ankle 
disability in September 2002.  A January 2003 RO decision 
continued the noncompensable disability evaluation.  This 
evaluation has remained in effect since that time. 

The veteran's service-connected right ankle disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  The 
clinical evidence shows, however, that the joint is not 
ankylosed.  Hence, this Code is inappropriate.

The normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.

The appellant has essentially a full range of right ankle 
motion.  There is no recent evidence of treatment.  Taking 
into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
such subjective and objective evidence warrants a finding of 
slight impairment, but of not more.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Hence, there is no basis to grant a 
compensable evaluation.  

III.  Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A.  Hypertension

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hypertension.  

A February 1998 VA examination showed blood pressure readings 
of 148/94, 124/95. and 134/100.  The diagnosis was 
hypertension, not under treatment, diastolic only.

There is no competent evidence linking the appellant's 
hypertension to his active duty service.

Analysis

The preponderance of the evidence is against entitlement to 
service connection for hypertension.  The service medical 
records are negative for a diagnosis of hypertension.  While 
an October 2002 VA examination diagnosed hypertension, there 
is no medical evidence of record to indicate that the 
disorder was present in service, or that hypertension was 
present to a compensable degree within one year of his 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Therefore, his claim for service connection for hypertension 
is denied.

B.  Headaches

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of headaches.

At a February 1998 VA examination, the examiner noted the 
claims file was not reviewed.  The veteran reported he had a 
motor vehicle accident in 1992 with a whiplash injury to his 
neck.  Following that, he began having headaches.  The 
diagnosis was headaches, probably secondary to neck injury.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for headaches.  There is no medical 
evidence of record to indicate that the veteran suffered from 
a chronic headache disorder in service.  Although the 
February 1998 VA examiner diagnosed headaches, probably 
secondary to a neck injury, the examiner did not have the 
veteran's claims file available at the time which would have 
shown him that there is no evidence of a headache disorder 
inservice.  "Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence,"  Swann v. Brown, 5 Vet. App. 229, 233 
(1993), the medical statements of the VA examiner is 
inadequate to establish a connection between the veteran's 
headaches and service.

While the veteran contends that such a relationship exists, 
he is not shown to have the requisite medical expertise to 
offer a competent opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, service connection must be denied.

C.  Temporomandibular joint dysfunction (TMJ) and cervical 
spine whiplash

Background

June 1991 service medical records show that the veteran was 
playing softball and was hit in the left side of the head 
with a softball.  There was no crepitus but moderate 
tenderness.  Facial x-rays were negative for fractures or 
deformity.  The assessment was contusion to the left side of 
the face; hit by softball.  No further treatment was noted 
after June 1991.  The veteran was involved in a motor vehicle 
accident in February 1992.  The medical diagnosis was acute 
cervical strain.  After this date, there is no medical 
evidence of treatment or diagnosis of a cervical disability.

At a February 1998 VA examination, the veteran reported that 
while in the military in 1991 he was playing softball and the 
ball hit him in the left TMJ.  He stated this had given him 
problems since with some crepitus and pain.  The examiner 
noted the veteran called it pain in his ear.  The veteran 
reported being involved in a motor vehicle accident in 1992 
with whiplash injury to the neck.  He indicated he reinjured 
his neck in 1997.

Examination of the left TMJ revealed slight tenderness.  
There was no crepitus with opening and closing the mouth.  X-
rays a normal appearing TMJ.  

The examination of the neck showed no specific tenderness in 
the paravertebral muscle areas and there was full range of 
motion.  The diagnosis was history of a cervical whiplash 
injury.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for left TMJ and cervical spine whiplash.  

Although service medical records show the veteran incurred a 
contusion to the left side of the face after being struck by 
a softball, there is no evidence of any temporomandibular 
fracture or deformity.  There is no medical evidence of 
chronic treatment while in service and there are no treatment 
records for TMJ after separation from service.  

Except for slight tenderness, the VA examination found no 
crepitus with opening or closing the mouth and x-rays were 
negative.

Service medical records are positive for acute cervical 
strain in 1992; however, there is no evidence of chronic 
disability after 1992 or after separation from service.  The 
February 1998 VA examination found no tenderness and full 
range of cervical motion.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for TMJ and cervical spine whiplash; 
however, there is no medical evidence of record, which 
establishes that the veteran currently has these 
disabilities.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, the claims must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to increased ratings for left shoulder bursitis, 
with acromioclavicular separation of the left 
acromioclavicular joint; residuals of a right wrist injury, 
with mild carpal tunnel syndrome; residuals of a right 
patella injury with chondromalacia; restrictive lung disease, 
and for residuals of right ankle Achilles tendon insertion 
spurs is denied.

Entitlement to service connection for hypertension, 
headaches, TMJ, and residuals of a cervical whiplash is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


